Case 18-12049-jkf       Doc 59      Filed 02/11/19 Entered 02/11/19 22:06:18              Desc Main
                                    Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       In re: Grace Louise Dahlquist                    )
                                                        )      Case No.:       18-12049
                                       Debtor           )      Chapter:        13

                                       *   *    *   *   *   * *

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

     William P. Marshall, Esquire has filed an Objection to the Proof of Claim of the
Gwynedd Club Condominium Association.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

       1.       If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before March 13, 2019 you or your
attorney must do all of the following:

               (a)     file an answer explaining your position at

                                  United States Bankruptcy Court
                                  Eastern District of Pennsylvania
                                           Nix Building
                                   900 Market Street, Room 400
                                 Philadelphia, Pennsylvania, 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and

               (b)     mail a copy to the movant’s attorney:

                                    William P. Marshall, Esquire
                                           P.O. Box 267
                                      3101 Trewigtown Road
                                    Colmar, Pennsylvania 18915
                                          (215) 997-6040
                                     (215) 997-9611 Facsimile

       2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the motion.
Case 18-12049-jkf       Doc 59     Filed 02/11/19 Entered 02/11/19 22:06:18             Desc Main
                                   Document      Page 2 of 2



       3.     A hearing on the motion is scheduled to be held before the Honorable Judge Jean K.
FitzSimon on March 13, 2019 at 9:30 AM in Courtroom 3, United States Bankruptcy Court, Nix
Building, 900 Market Street, Philadelphia, Pennsylvania, 19107.

        4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you
if you request a copy from the attorney named in paragraph 1(b).

       5.      You may contact the Bankruptcy Clerk's office at (610) 208-5040 to find out whether
the hearing has been canceled because no one filed an answer.

Date: February 11, 2019
